


STOCK APPRECIATION RIGHT AWARD AGREEMENT
(2005 Long-Term Incentive Plan)
This STOCK APPRECIATION RIGHT AWARD AGREEMENT (this “AGREEMENT”) is made to be
effective as of _____________________ 20___ (the date on which the COMMITTEE (as
defined below) approves the award, referred to as the “GRANT DATE”), by and
between Abercrombie & Fitch Co., a Delaware corporation (the “COMPANY”), and
________________________________________, an employee of the COMPANY or one of
the COMPANY’s subsidiaries or affiliates ( “PARTICIPANT”).
WITNESSETH:
WHEREAS, pursuant to the provisions of the 2005 Long-Term Incentive Plan of the
COMPANY (the “PLAN”), the Compensation Committee (the “COMMITTEE”) of the Board
of Directors of the COMPANY (the “BOARD”) administers the PLAN; and
WHEREAS, the COMMITTEE has determined that an award of stock appreciation rights
(“SARs”) with respect to ______________________ (__________) shares of Class A
Common Stock, $0.01 par value (the “SHARES”), of the COMPANY should be granted
to PARTICIPANT upon the terms and subject to the conditions set forth in this
AGREEMENT;
NOW, THEREFORE, in consideration of the premises, the parties hereto make the
following agreement, intending to be legally bound thereby:
1.    Grant of AWARD. Pursuant to, and subject to, the terms and conditions set
forth in this AGREEMENT and in the PLAN, the COMPANY hereby grants to
PARTICIPANT an award of _____________________(___________) SARs (the “AWARD”).
Each SAR represents the right to receive, upon exercise of the SAR, pursuant to
this AGREEMENT, from the COMPANY, a payment, paid in SHARES of the COMPANY,
having a value equal to the excess of the FAIR MARKET VALUE (as defined in the
PLAN), on the date of exercise, of one SHARE of the COMPANY (subject to
adjustment as provided in Section 11(c) of the PLAN) over the BASE PRICE (as
defined below).
2.    Terms and Conditions of the AWARD.
(A)    BASE PRICE. The “BASE PRICE” shall be $____________ per SHARE (subject to
adjustment as provided in Section 11(c) of the PLAN).
(B)    Exercise of the AWARD. Except as provided under Sections 3 and 4 of this
AGREEMENT, no portion of the AWARD may be exercised until the first anniversary
of the “VESTING DATE”. The VESTING DATE shall be defined as the later of (1) the
date for vesting which is approved by the COMMITTEE and then recorded and
communicated through the System of Record; or (2) the date on which PARTICIPANT
signs the Non-Competition and Non-Solicitation Agreement for which all or part
of the consideration is formed by the grant of the AWARD covered by this
AGREEMENT (the “NON-COMPETE”), provided that PARTICI-PANT is employed by the
COMPANY or a subsidiary or affiliate of the COMPANY on such date. Thereafter,
except as otherwise provided in this AGREEMENT, the AWARD may be exercised as
follows:
(i)    at any time after the first anniversary of the VESTING DATE, as to
______% of the SARs subject to the AWARD (subject to adjustment as provided in
Section 11(c) of the PLAN), provided that PARTICIPANT is employed by the COMPANY
or a subsidiary or affiliate of the COMPANY on such date of exercise;




--------------------------------------------------------------------------------




(ii)    at any time after the second anniversary of the VESTING DATE, as to an
additional ________% of the SARs subject to the AWARD (subject to adjustment as
provided in Section 11(c) of the PLAN), provided that PARTICIPANT is employed by
the COMPANY or a subsidiary or affiliate of the COMPANY on such date of
exercise;
(iii)    at any time after the third anniversary of the VESTING DATE, as to an
additional ______% of the SARs subject to the AWARD (subject to adjustment as
provided in Section 11(c) of the PLAN), provided that PARTICIPANT is employed by
the COMPANY or a subsidiary or affiliate of the COMPANY on such date of
exercise; and
(iv)    at any time after the fourth anniversary of the VESTING DATE, as to an
additional ________% of the SARs subject to the AWARD (subject to adjustment as
provided in Section 11(c) of the PLAN), provided that PARTICIPANT is employed by
the COMPANY or a subsidiary or affiliate of the COMPANY on such date of
exercise.
Subject to the other provisions of this AGREEMENT, including Section 4, if the
AWARD becomes vested and exercisable as to certain SARs, it shall remain
exercisable as to those SARs until the date of expiration of the AWARD term. The
COMMITTEE may, but shall not be required to (unless otherwise provided in this
AGREEMENT), accelerate the vesting and exercisability of the AWARD.
The grant of the AWARD shall not confer upon PARTICIPANT any right to continue
in the employment of the COMPANY or any of the subsidiaries or affiliates of the
COMPANY or interfere with or limit in any way the right of the COMPANY or any of
the subsidiaries or affiliates of the COMPANY to modify the terms of or
terminate the employment of PARTICIPANT at any time in accordance with
applicable law and the COMPANY’s or the subsidiary’s or affiliate’s governing
corporate documents.
(C)    AWARD Term. The AWARD shall in no event be exercisable after the
expiration of ten years from the GRANT DATE and shall expire on such date.
(D)    Method of Exercise. The AWARD may be exercised by giving written or
electronic notice of exercise to the COMMITTEE, in care of the Human Resources
Department of the COMPANY, or such third-party administrator as the Human
Resources Department may from time to time designate, stating the number of SARs
subject to the AWARD in respect of which the AWARD is being exercised. After
proper notice has been made, and subject to Section 2(E) of this AGREEMENT, the
COMPANY shall take all such actions as are necessary to deliver an appropriate
certificate or other evidence of ownership representing the SHARES due upon the
exercise of the AWARD as promptly thereafter as is reasonably practicable.
(E)    Tax Withholding. The COMPANY shall have the right to require PARTICIPANT
to remit to the COMPANY an amount sufficient to satisfy any applicable federal,
state, local and foreign tax withholding requirements in respect of the exercise
of the AWARD. Unless PARTICIPANT is notified otherwise, the COMPANY will
withhold SHARES of the COMPANY otherwise issuable upon exercise of the AWARD
having a FAIR MARKET VALUE on the exercise date equal to the amount required to
be withheld (but only to the extent of the minimum amount that must be withheld
to comply with applicable federal, state, local and foreign income, employment
and wage tax laws). Pursuant to the PLAN, the COMPANY reserves the right to
notify PARTICIPANT prior to exercise of the AWARD, that in lieu of the
foregoing, the COMPANY may require that the minimum amount that must be withheld
to comply with applicable federal, state, local and foreign income, employment
and wage tax laws) be settled in cash either (i) through the sale, on
PARTICIPANT’s behalf on the open market, of a number of SHARES of the COMPANY
required to cover such amount or (ii) at PARTICIPANT’s option, through a direct
cash payment by PARTICIPANT to the COMPANY to cover such amount.




--------------------------------------------------------------------------------




(F) Non-Transferability of AWARD. The AWARD may not be pledged, hypothecated or
otherwise encumbered or subject to any lien, obligation or liability of
PARTICIPANT to any party (other than the COMPANY or a subsidiary or affiliate of
the COMPANY) or assigned or transferred (whether by operation of law or
otherwise) by PARTICIPANT, otherwise than by will or by the applicable laws of
descent and distribution, and the AWARD shall not be subject to execution,
attachment or similar process.
(G) Rights of PARTICIPANT as a Stockholder. PARTICIPANT shall have no rights as
a stockholder of the COMPANY with respect to any SHARES of the COMPANY covered
by the AWARD until the date of issuance to PARTICIPANT of a certificate or other
evidence of ownership representing such SHARES.
3.    Change of Control. Unless the BOARD or the COMMITTEE provides otherwise
prior to a “Change of Control” (as such term is defined in the PLAN), upon a
Change of Control, Section 9 of the PLAN shall govern the treatment of the
AWARD.
4.    Exercise After Termination of Employment.
(A)    Except as the COMMITTEE may at any time provide, if the employment of
PARTICIPANT with the COMPANY and the subsidiaries and affiliates of the COMPANY
is terminated for any reason other than death or “total disability” (as defined
below), the AWARD may be exercised (to the extent that PARTICIPANT was entitled
to do so on the date of the termination of PARTICIPANT’s employment) at any time
within three months after such termination of employment, subject to the
provisions of Section 2(C) of this AGREEMENT, and shall then expire. To the
extent PARTICIPANT was not entitled to exercise the AWARD on the date of
termination of PARTICIPANT’s employment, such portion of the AWARD shall expire
on the date of such termination.
(B)    If PARTICIPANT becomes totally disabled, the AWARD shall become
immediately vested and exercisable in full, and the AWARD may be exercised at
any time during the first twelve (12) months that PARTICIPANT receives benefits
under the Abercrombie & Fitch Co. Long Term Disability Plan, or any successor
plan or program, subject to the provisions of Section 2(C) of this AGREEMENT,
and shall then expire.
(C)    If PARTICIPANT dies while employed by the COMPANY or one of the
subsidiaries or affiliates of the COMPANY, the AWARD shall become immediately
vested and exercisable in full by PARTICIPANT’s estate or by the person who
acquires the right to exercise the AWARD upon PARTICIPANT’s death by bequest or
inheritance. The AWARD may be exercised at any time within one year after the
date of PARTICIPANT’s death, or such other period as the COMMITTEE may at any
time provide, subject to the provisions of Section 2(C) of this AGREEMENT, and
shall then expire.
(D)    For purposes of this AGREEMENT, “total disability” shall have the
definition set forth in the Abercrombie & Fitch Co. Long Term Disability Plan,
which definition is incorporated herein by reference.
5.    Forfeiture of AWARD.
(A)    In addition to the forfeiture provisions described in Section 3 of the
NON-COMPETE, the AWARD shall be subject to the following additional forfeiture
conditions, to which PARTICIPANT, by accepting the AWARD, agrees. If any of the
events specified in Section 5(B)(i), (ii), (iii) or (iv) of this AGREEMENT
occurs (a “FORFEITURE EVENT”), the following forfeiture will result:




--------------------------------------------------------------------------------




(i)    The unexercised portion of the AWARD held by PARTICIPANT, whether or not
vested, will be immediately forfeited and canceled upon the occurrence of the
FORFEITURE EVENT; and
(ii)    PARTICIPANT will be obligated to repay to the COMPANY, in cash, within
five business days after demand is made therefor by the COMPANY, the total
amount of “AWARD GAIN” (as defined below) realized by PARTICIPANT upon each
exercise of the AWARD that occurred on or after (I) the date that is months
prior to the occurrence of the FORFEITURE EVENT, if the FORFEITURE EVENT
occurred while PARTICIPANT was employed by the COMPANY or a subsidiary or
affiliate of the COMPANY or (II) the date that is months prior to the date
PARTICIPANT’s employment by the COMPANY or a subsidiary or affiliate of the
COMPANY terminated, if the FORFEITURE EVENT occurred after PARTICIPANT ceased to
be so employed. For purposes of this Section 5, the term “AWARD GAIN” shall
mean, in respect of a given AWARD exercise, the product of (x) the FAIR MARKET
VALUE per SHARE of the COMPANY at the date of such exercise (without regard to
any subsequent change in the market price of SHARES) minus the BASE PRICE times
(y) the number of SARs as to which the AWARD was exercised at that date.
(B)    The forfeitures specified in Section 5(A) of this AGREEMENT will be
triggered upon the occurrence of any one of the following FORFEITURE EVENTS at
any time during PARTICIPANT’s employment by the COMPANY or a subsidiary or
affiliate of the COMPANY, or during the -month period following termination of
such employment:
(i)    PARTICIPANT, acting alone or with others, directly or indirectly,
(I) engages, either as an employee, employer, consultant, advisor, or director,
or as an owner, investor, partner, or stockholder unless PARTICIPANT’s interest
is insubstantial, in any business in an area or region in which the COMPANY or
any subsidiary or affiliate of the COMPANY conducts business at the date the
event occurs, which is directly in competition with a business then conducted by
the COMPANY or a subsidiary or affiliate of the COMPANY; (II) induces any
customer or supplier of the COMPANY or a subsidiary or affiliate of the COMPANY,
with which the COMPANY or a subsidiary or affiliate of the COMPANY has a
business relationship, to curtail, cancel, not renew, or not continue his or her
or its business with the COMPANY or any subsidiary or affiliate of the COMPANY;
or (III) induces, or attempts to influence, any employee of or service provider
to the COMPANY or a subsidiary or affiliate of the COMPANY to terminate such
employment or service. The COMMITTEE shall, in its discretion, determine which
lines of business the COMPANY and the subsidiaries and affiliates of the COMPANY
conduct on any particular date and which third parties may reasonably be deemed
to be in competition with the COMPANY or any subsidiary or affiliate of the
COMPANY. For purposes of this Section 5(B)(i), PARTICIPANT’s interest as a
stockholder is insubstantial if it represents beneficial ownership of less than
five percent of the outstanding class of stock, and PARTICIPANT’s interest as an
owner, investor, or partner is insubstantial if it represents ownership, as
determined by the COMMITTEE in its discretion, of less than five percent of the
outstanding equity of the entity;
(ii)    PARTICIPANT discloses, uses, sells, or otherwise transfers, except in
the course of employment with or other service to the COMPANY or any subsidiary
or affiliate of the COMPANY, any confidential or proprietary information of the
COMPANY or any subsidiary or affiliate of the COMPANY, including but not limited
to information regarding the COMPANY’s or any subsidiary’s or affiliate’s
current and potential customers, organization, employees, finances, and methods
of operations and investments, so long as such information has not otherwise
been disclosed to the public or is not otherwise in the public domain (other
than by PARTICIPANT’s breach of this provision), except as required by law or
pursuant to legal process, or PARTICIPANT makes statements or representations,
or otherwise communicates, directly or indirectly, in writing, orally, or
otherwise, or takes any other action which may, directly or indirectly,




--------------------------------------------------------------------------------




disparage or be damaging to the COMPANY or any of the subsidiaries or affiliates
of the COMPANY or their respective officers, directors, employees, advisors,
businesses or reputations, except as required by law or pursuant to legal
process;
(iii)    PARTICIPANT fails to cooperate with the COMPANY or any subsidiary or
affiliate of the COMPANY in any way, including, without limitation, by making
PARTICIPANT available to testify on behalf of the COMPANY or such subsidiary or
affiliate of the COMPANY in any action, suit, or proceeding, whether civil,
criminal, administrative, or investigative, or otherwise fails to assist the
COMPANY or any subsidiary or affiliate of the COMPANY in any way, including,
without limitation, in connection with any such action, suit, or proceeding by
providing information and meeting and consulting with members of management of,
other representatives of, or counsel to, the COMPANY or such subsidiary or
affiliate of the COMPANY, as reasonably requested; or
(iv)     PARTICIPANT, during the period PARTICIPANT is employed by the COMPANY
or any subsidiary or affiliate of the COMPANY and for months thereafter (the
“NON-SOLICITATION PERIOD”), alone or in conjunction with another person,
(I) interferes with or harms, or attempts to interfere with or harm, the
relationship of the COMPANY or any subsidiary or affiliate of the COMPANY with
any person who at any time was a customer or supplier of the COMPANY or any
subsidiary or affiliate of the COMPANY or otherwise had a business relationship
with the COMPANY or any subsidiary or affiliate of the COMPANY; or (II) hires,
solicits for hire, aids in or facilitates the hire, or causes to be hired,
either as an employee, contractor or consultant, any person who is currently
employed, or was employed at any time during the six-month period prior thereto,
as an employee, contractor or consultant of the COMPANY or any subsidiary or
affiliate of the COMPANY.
(C)    Despite the conditions set forth in this Section 5 but subject to the
provisions of the NON-COMPETE, PARTICIPANT is not hereby prohibited from
engaging in any activity set forth in Section 5(B) of this AGREEMENT, including
but not limited to competition with the COMPANY and the subsidiaries and
affiliates of the COMPANY. Rather, the non-occurrence of the FORFEITURE EVENTS
set forth in Section 5(B) of this AGREEMENT is a condition to PARTICIPANT’s
right to realize and retain value from the AWARD, and the consequences under the
PLAN and this AGREEMENT if PARTICIPANT engages in an activity giving rise to any
such FORFEITURE EVENTS are the forfeitures specified therein and as otherwise
provided in this AGREEMENT. The COMPANY and PARTICIPANT shall not be precluded
by this provision or otherwise from entering into other agreements concerning
the subject matter of Sections 5(A) and 5(B) of this AGREEMENT, including the
NON-COMPETE.
(D)    The COMMITTEE may, in its discretion, waive in whole or in part the
COMPANY’s right to forfeiture under this Section 5, but no such waiver shall be
effective unless evidenced by a writing signed by a duly authorized officer of
the COMPANY.
(E)    In addition to the above, PARTICIPANT agrees that any of the conduct
described in Sections 5(B)(i), (ii) and (iv) of this AGREEMENT would result in
irreparable injury and damage to the COMPANY for which the COMPANY would have no
adequate remedy at law. PARTICIPANT agrees that in the event of such occurrence
or any threat thereof, the COMPANY shall be entitled to an immediate injunction
and restraining order to prevent such conduct and threatened conduct and/or
continued conduct by PARTICIPANT and/or any and all persons and/or entities
acting for and/or with PARTICIPANT, and without having to prove damages and to
all costs and expenses incurred by the COMPANY in seeking to enforce the
COMPANY’s rights under this AGREEMENT. These remedies are in addition to any
other remedies to which the COMPANY may be entitled at law or in equity.
PARTICIPANT agrees that the covenants of PARTICIPANT contained in Section 5(B)
of this AGREEMENT are reasonable.




--------------------------------------------------------------------------------




6.    Restrictions on Transfers of SHARES. Anything contained in this AGREEMENT
or elsewhere to the contrary notwithstanding, the COMPANY may postpone the
issuance and delivery of SHARES of the COMPANY upon any exercise of the AWARD
until completion of any stock exchange listing or registration or other
qualification of such SHARES under any state, federal or foreign law, rule or
regulation as the COMPANY may consider appropriate; and may require PARTICIPANT
when exercising the AWARD to make such representations and furnish such
information as the COMPANY may consider appropriate in connection with the
issuance of the SHARES in compliance with applicable laws, rules and
regulations. SHARES of the COMPANY issued and delivered upon exercise of the
AWARD shall be subject to such restrictions on trading, including appropriate
legending of certificates to that effect, as the COMPANY, in its discretion,
shall determine are necessary to satisfy applicable laws, rules and regulations.
7.    PLAN as Controlling; PARTICIPANT Acknowledgments. All terms and conditions
of the PLAN applicable to the AWARD which are not set forth in this AGREEMENT
shall be deemed incorporated herein by reference. In the event that any term or
condition of this AGREEMENT is inconsistent with the terms and conditions of the
PLAN, the PLAN shall be deemed controlling. PARTICIPANT acknowledges receipt of
a copy of the PLAN and of the Prospectus related to the PLAN. PARTICIPANT also
acknowledges that all decisions, determinations and interpretations of the
COMMITTEE in respect of the PLAN, this AGREEMENT and the AWARD shall be final,
conclusive and binding on PARTICIPANT, all other persons interested in the PLAN
and stockholders of the COMPANY.
8.    Governing Law. To the extent not preempted by applicable federal or
foreign law, this AGREEMENT shall be governed by and construed in accordance
with the laws of the State of Delaware, except with respect to provisions
relating to the covenants set forth in Section 5 of this AGREEMENT, which shall
be governed by the laws of the State of Ohio.
9.    Rights and Remedies Cumulative. All rights and remedies of the COMPANY and
of PARTICIPANT enumerated in this AGREEMENT shall be cumulative and, except as
expressly provided otherwise in this AGREEMENT, none shall exclude any other
rights or remedies allowed by law or in equity, and each of said rights or
remedies may be exercised and enforced concurrently.
10.    Captions. The captions contained in this AGREEMENT are included only for
convenience of reference and do not define, limit, explain or modify this
AGREEMENT or its interpretation, construction or meaning and are in no way to be
construed as a part of this AGREEMENT.
11.    Severability. If any provision of this AGREEMENT or the application of
any provision hereof to any person or any circumstance shall be determined to be
invalid or unenforceable, then such determination shall not affect any other
provision of this AGREEMENT or the application of said provision to any other
person or circumstance, all of which other provisions shall remain in full force
and effect, and it is the intention of each party to this AGREEMENT that if any
provision of this AGREEMENT is susceptible of two or more constructions, one of
which would render the provision enforceable and the other or others of which
would render the provision unenforceable, then the provision shall have the
meaning which renders it enforceable.
12.    Number and Gender. When used in this AGREEMENT, the number and gender of
each pronoun shall be construed to be such number and gender as the context,
circumstances or its antecedent may require.
13.    Entire Agreement. This AGREEMENT, including the PLAN incorporated herein
by reference, together with the NON-COMPETE, constitute the entire agreement
between the COMPANY and PARTICIPANT in respect of the subject matter of this
AGREEMENT, and this AGREEMENT, together with the NON-COMPETE, supersede all
prior and contemporaneous agreements between the parties hereto in




--------------------------------------------------------------------------------




connection with the subject matter of this AGREEMENT. No officer, employee or
other servant or agent of the COMPANY, and no servant or agent of PARTICIPANT,
is authorized to make any representation, warranty or other promise not
contained in this AGREEMENT. Other than as set forth in Section 11(e) of the
PLAN, no change, termination or attempted waiver of any of the provisions of
this AGREEMENT shall be binding upon either party hereto unless contained in a
writing signed by the party to be charged.
14.    Successors and Assigns of the COMPANY. The obligations of the COMPANY
under this AGREEMENT shall be binding upon any successor corporation or
organization resulting from the merger, consolidation or other reorganization of
the COMPANY, or upon any successor corporation or organization succeeding to
substantially all of the assets and businesses of the COMPANY.
[Remainder of page intentionally left blank; signature page follows]








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the COMPANY has caused this AGREEMENT to be executed by its
duly authorized officer, and PARTICIPANT has executed this AGREEMENT, in each
case effective as of the GRANT DATE.
 
 
COMPANY:
 
 
 
 
 
ABERCROMBIE & FITCH CO.
 
 
 
 
 
By:                                               
 
 
Its:                                                
 
 
Title:                                             
 
 
 
 
 
PARTICIPANT:
 
 
                                                     
 
 
Printed Name:                              
 
 
 
 
 
Address:
 
 
                                                                 
 
 
                                                                 
 
 
                                                                 





